Case: 16-20312       Document: 00513989530        Page: 1    Date Filed: 05/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                       No. 16-20312                            FILED
                                                                           May 11, 2017
                                                                          Lyle W. Cayce
In re: ERIC DEWAYNE CATHEY,
                                                                               Clerk

                  Movant,
-------------------------------------------
CONSOLIDATED WITH 16-70015

ERIC DEWAYNE CATHEY,

              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                Respondent - Appellee



                   Appeals from the United States District Court
                        for the Southern District of Texas


Before HIGGINBOTHAM, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:
       Eric Dewayne Cathey filed a habeas petition raising an Atkins claim in
the Southern District of Texas. 1 The district court concluded that Cathey’s


       1 In Atkins v. Virginia, the Supreme Court held that the execution of criminals who
are intellectually disabled violates the Eighth Amendment. 536 U.S. 304, 321 (2002). The
term “intellectual disability” has replaced the term “mental retardation.” See Brumfield v.
Cain, 135 S. Ct. 2269, 2274 n.1 (2015). “Yet, because the term mental retardation is used by
    Case: 16-20312      Document: 00513989530      Page: 2    Date Filed: 05/11/2017


                                  No. 16-20312
                               Cons w/ No. 16-70015
petition was successive and transferred it to this Court. Cathey appeals the
district court’s transfer order. Alternatively, he asks this Court for
authorization to file a successive habeas application. We AFFIRM the district
court’s transfer order and GRANT the motion for authorization.
                                          I.
      Eric Dewayne Cathey was convicted of capital murder and sentenced to
death in Texas state court. On direct appeal, the Texas Court of Criminal
Appeals (“CCA”) affirmed Cathey’s conviction and sentence, 2 and the United
States Supreme Court denied his petition for a writ of certiorari. 3 Cathey then
filed a state habeas petition, which the CCA also denied. On April 2, 2004,
Cathey filed a federal habeas petition in the Southern District of Texas.
Relevant here, this petition did not include an Atkins claim. The district court
denied Cathey’s petition, and this Court declined to grant a Certificate of
Appealability (“COA”). 4
      In November 2008, on the eve of his scheduled execution, Cathey filed a
second state habeas petition raising an Atkins claim. The CCA granted a stay
and remanded to the state trial court for a hearing on the petition. 5 Following
a five-day hearing, the state trial court signed Cathey’s proposed findings of
fact and conclusions of law and recommended that the CCA grant relief. On
November 5, 2014, the CCA rejected this recommendation and denied Cathey’s
second state habeas petition. 6 Thereafter, Cathey filed in this Court a motion
for authorization to file a successive habeas petition raising an Atkins claim.
Less than two months later, Cathey asked for permission to withdraw this

both the parties and relevant legal authority, we use mentally retarded throughout our
opinion.” Ladd v. Stephens, 748 F.3d 637, 639 n.1 (5th Cir. 2014).
       2 Cathey v. State, 992 S.W.2d 460, 461 (Tex. Crim. App. 1999).
       3 Cathey v. Texas, 528 U.S. 1082 (2000).
       4 See Cathey v. Dretke, 174 F. App’x 841, 841–42 (5th Cir. 2006).
       5 Ex parte Cathey, 451 S.W.3d 1, 3 (Tex. Crim. App. 2014) (citation omitted).
       6 See Ex parte Cathey, 451 S.W.3d at 3–4.


                                          2
     Case: 16-20312      Document: 00513989530         Page: 3    Date Filed: 05/11/2017


                                    No. 16-20312
                                 Cons w/ No. 16-70015
motion because he no longer believed that his planned habeas petition
qualified as successive. We granted Cathey’s request.
       Soon after, Cathey filed a petition for habeas corpus raising an Atkins
claim in the Southern District of Texas. The State moved to dismiss Cathey’s
petition, urging that it was successive. The district court agreed and
transferred Cathey’s petition to this Court. 7 Cathey now appeals the district
court’s transfer order. Alternatively, he again moves this Court for
authorization to file a successive habeas petition. Consistent with our recent
guidance, 8 the clerk’s office consolidated Cathey’s two appeals.
                                            II.
       Cathey first challenges the district court’s conclusion that his habeas
petition is “second or successive.” Under 28 U.S.C. § 2244(b)(2), “[a] claim
presented in a second or successive habeas corpus application . . . that was not
presented in a prior application shall be dismissed unless” the petitioner can
satisfy one of two narrow exceptions. 9 “In the usual case, a petition filed second
in time”—such as Cathey’s petition—“and not otherwise permitted by the
terms of § 2244 will not survive AEDPA’s ‘second or successive’ bar.” 10 But
“AEDPA uses the phrase ‘second or successive’ as a ‘term of art.’” 11 That is,
“[t]he phrase does not encompass all ‘applications filed second or successively
in time.’” 12 Rather, “AEDPA’s bar on second or successive petitions only applies




       7 See also In re Epps, 127 F.3d 364, 365 (5th Cir. 1997) (per curiam).
       8 See United States v. Fulton, 780 F.3d 683, 688 (5th Cir. 2015).
       9 Emphasis added.
       10 Panetti v. Quarterman, 551 U.S. 930, 947 (2007).
       11 In re Lampton, 667 F.3d 585, 587–88 (5th Cir. 2012) (quoting Magwood v. Patterson,

561 U.S. 320, 332 (2010)).
       12 Id. at 588 (quoting Magwood, 561 U.S. at 332); see also Panetti, 551 U.S. at 944

(“The Court has declined to interpret ‘second or successive’ as referring to all § 2254
applications filed second or successively in time . . . .”).
                                             3
    Case: 16-20312      Document: 00513989530    Page: 4   Date Filed: 05/11/2017


                                   No. 16-20312
                                Cons w/ No. 16-70015
to a later-in-time petition that challenges the same state-court judgment as an
earlier-in-time petition.” 13
      In Magwood v. Patterson, the Supreme Court applied this rule to a
second-in-time habeas petition challenging a death sentence. The petitioner,
Magwood, had been sentenced to death in Alabama state court. Following an
unsuccessful direct appeal, Magwood filed a federal habeas petition. The
district court upheld Magwood’s conviction, but vacated his death sentence and
remanded for a new sentencing hearing. After the hearing was conducted in
state court, Magwood was again sentenced to death. Magwood then filed a
second federal habeas petition challenging his death sentence. 14 Although this
petition was filed second in time, the Court held that it was not “second or
successive” because it was the “first application” to challenge the “intervening
judgment” entered after the second sentencing hearing. 15 That is, it was the
first petition to challenge Magwood’s new death sentence. 16
      Cathey argues that the same analysis applies here. As he recounts the
facts, the state trial court found that Cathey was intellectually disabled “and
that his sentence should be commuted to life.” In rejecting these findings and
conclusions, so the argument goes, the CCA effectively resentenced him to
death and entered a new judgment. Consequently, Cathey claims that his
current petition challenges this new judgment entered by the CCA—not the
judgment entered when he was originally convicted. And just as in Magwood,
he urges that this second-in-time habeas petition is the “first application” to
challenge the “intervening judgment” and death sentence entered by the CCA.




      13 In re Lampton, 667 F.3d at 588.
      14 See 561 U.S. at 324–39.
      15 See id. at 339.
      16 Id.


                                           4
     Case: 16-20312       Document: 00513989530          Page: 5     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
       The State disagrees, arguing that “Cathey’s 1997 death sentence has
never been disturbed.” It asserts that in Texas, only the CCA has the authority
to grant habeas relief, and it did not do so here. Because Cathey was denied
relief, the State contends, he was never resentenced. The State thus concludes
that “no new or intervening judgment has been entered in Cathey’s case since
the time he filed his first federal habeas petition in 2004.”
       The determinative question is whether the 2014 CCA decision
constitutes a new judgment under Magwood such that Cathey’s present habeas
petition is not “second or successive” under § 2244. “While Magwood
establishes that a habeas application challenging a ‘new judgment’ is not
second or successive, it does not define the term ‘new judgment.’” 17 This Court
has explained, “[w]hether a new judgment has intervened between two habeas
petitions, such that the second petition can be filed without this Court’s
permission, depends on whether a new sentence has been imposed.” 18
       There was no formal resentencing here. “Texas trial courts only make
recommendations to the Court of Criminal Appeals but do not rule on habeas
petitions.” 19 Indeed, they lack the authority to grant relief on an Atkins claim
or vacate a death sentence. 20 Cathey acknowledges there was no formal
resentencing, but asks this Court to take a functional approach in determining
whether there was a new sentence. In this vein, Cathey argues that the Texas



       17 United States v. Jones, 796 F.3d 483, 485 (5th Cir. 2015).
       18 In re Lampton, 667 F.3d at 588 (citation omitted).
       19 Hatten v. Quarterman, 570 F.3d 595, 599 n.3 (5th Cir. 2009) (citing Ex parte Brown,

205 S.W.3d 538, 546 (Tex. Crim. App. 2006)); accord Moore v. Texas, 137 S. Ct. 1039, 1044
(2017) (“Under Texas law, the CCA, not the court of first instance, is ‘the ultimate factfinder’
in habeas corpus proceedings.” (citations omitted)).
       20 See Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985) (“It is well

established that only the Court of Criminal Appeals possesses the authority to grant relief in
a post-conviction habeas corpus proceeding where there is a final felony conviction. The trial
court is without such authority.” (citations omitted)); accord Padieu v. Court of Appeals of
Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (per curiam).
                                               5
    Case: 16-20312      Document: 00513989530         Page: 6    Date Filed: 05/11/2017


                                   No. 16-20312
                                Cons w/ No. 16-70015
procedure “affords the petitioner the same ability to present new evidence in
the trial court supporting his claim as a resentencing hearing would.”
      However, Magwood instructs that “[a] § 2254 petitioner is applying for
something: His petition ‘seeks invalidation (in whole or in part) of the judgment
authorizing the prisoner’s confinement.’” 21 Cathey argues that the 2014 CCA
decision is the “most recent order by which Cathey’s punishment is currently
authorized.” But if Cathey convinced a court to invalidate that decision, he
would in all likelihood continue to be detained as Texas trial courts do not have
authority to grant habeas petitions. We are thus persuaded that there was no
intervening judgment here because the 2014 CCA decision is not the one
authorizing his confinement. The district court’s transfer order is affirmed.

                                          III.
      In the alternative, Cathey seeks permission to file a successive habeas
petition. We find that he has made the requisite prima facie showing and
therefore grant his motion for authorization to file a successive petition.
Paramount to this decision is the standard of review at this stage and the
process that follows. 22 Our grant of a motion to file a successive petition is
“tentative in the following sense: the district court must dismiss the motion
that we have allowed the applicant to file, without reaching the merits of the
motion, if the court finds that the movant has not satisfied the requirements
for the filing of such a motion. The district court then is the second gate through
which the petitioner must pass before the merits of his or her motion are
heard.” 23 “The district court must conduct a thorough review to determine if




      21 Magwood, 561 U.S. at 332 (quoting Wilkinson v. Dotson, 544 U.S. 74, 83 (2005)).
      22 See In re Morris, 328 F.3d 739, 740–41 (5th Cir. 2003) (per curiam).
      23 Id. at 741 (citations and internal quotation marks omitted).


                                            6
     Case: 16-20312       Document: 00513989530         Page: 7     Date Filed: 05/11/2017


                                    No. 16-20312
                                 Cons w/ No. 16-70015
the motion conclusively demonstrates that it does not meet AEDPA’s second or
successive motion requirements.” 24
       Under 28 U.S.C. § 2244(b)(2):
       A claim presented in a second or successive habeas corpus
       application under section 2254 that was not presented in a prior
       application shall be dismissed unless--
              (A) the applicant shows that the claim relies on a new rule
              of constitutional law, made retroactive to cases on collateral
              review by the Supreme Court, that was previously
              unavailable; or
              (B)(i) the factual predicate for the claim could not have been
              discovered previously through the exercise of due diligence;
              and
              (ii) the facts underlying the claim, if proven and viewed in
              light of the evidence as a whole, would be sufficient to
              establish by clear and convincing evidence that, but for
              constitutional error, no reasonable factfinder would have
              found the applicant guilty of the underlying offense.
       Cathey argues that his Atkins claim satisfies subsection (A). To satisfy
this subsection, Cathey must make a “prima facie showing” that: (1) “his Atkins
claim was not presented” in a prior application; (2) his Atkins claim “relies on
a new rule of constitutional law, made retroactive to cases on collateral review
by the Supreme Court, that was previously unavailable”; and (3) his Atkins
claim has merit. 25 “Our court has adopted the following definition of prima
facie showing: We understand it to be simply a sufficient showing of possible
merit to warrant a fuller exploration by the district court.” 26 “If we determine
that it appears ‘reasonably likely’ that the motion and supporting documents

       24 Id. (citations and internal quotation marks omitted).
       25 In re Campbell, 750 F.3d 523, 530 (5th Cir. 2014) (internal quotations and citations
omitted); accord In re Henderson, 462 F.3d 413, 415 (5th Cir. 2006) (per curiam).
       26 In re Campbell, 750 F.3d at 530 (quoting In re Morris, 328 F.3d at 740); accord In

re Wood, 648 F. App’x 388, 390 (5th Cir. 2016) (per curiam) (unpublished) (“In other words,
this court should not, at this stage, rule on the merits, but merely determine whether [the
petitioner’s] claim deserves further exploration by the district court.”).
                                              7
     Case: 16-20312       Document: 00513989530          Page: 8     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
indicate that the application meets the ‘stringent requirement’ for the filing of
a successive petition, then we must grant the filing.” 27 Cathey has made a
sufficient showing to proceed to a fuller review, though “[w]e express no view
on whether [Cathey] will or ultimately should prevail on his claim.” 28
       The State does not dispute the first element, that Cathey’s Atkins claim
was “not presented” in his prior federal habeas petition. 29 It does, however,
dispute that Cathey’s claim relies on a previously unavailable new rule of
constitutional law and that Cathey’s claim has merit.
                                              A.
       Disputes over the second element with respect to Atkins claims are
infrequent because “[t]here is no question that Atkins created a new rule of
constitutional law . . . made retroactive to cases on collateral review by the
Supreme Court.” 30 And in the typical case, the petitioner has filed his habeas
petition before Atkins was decided, making an Atkins claim “previously
unavailable.” 31 Here, however, Atkins was decided on June 20, 2002, yet
Cathey filed his original federal habeas petition (without raising an Atkins
claim) on April 2, 2004.
       Cathey acknowledges that Atkins had been decided by the time he filed
his first federal petition, but argues that the rule was “previously unavailable
to [him] under the circumstances.” He identifies two circumstances that
rendered Atkins practically unavailable in April 2004:
       Courts did not consider the Flynn Effect until at least 2005.
       Between February and April 2004, as Mr. Cathey was filing his


       27  In re Woods, 155 F. App’x 132, 135 (5th Cir. 2005) (per curiam) (unpublished)
(citations omitted).
        28 In re Mathis, 483 F.3d 395, 399 (5th Cir. 2007).
        29 See In re Campbell, 750 F.3d at 530 (citation omitted).
        30 Id. (citations omitted).
        31 See, e.g., id. (citations omitted); In re Henderson, 462 F.3d at 414–15; In re Brown,

457 F.3d 392, 396 (5th Cir. 2006).
                                               8
     Case: 16-20312        Document: 00513989530          Page: 9     Date Filed: 05/11/2017


                                      No. 16-20312
                                   Cons w/ No. 16-70015
       first federal habeas petition, Texas first articulated its standards
       for Atkins claims. At the time, a 77 IQ test score was not perceived
       to be within the range for Atkins-level intellectual functioning.
       Indeed, a review of published cases reveals that only one applicant
       in the country with an unadjusted IQ score above 75 brought an
       Atkins claim before Mr. Cathey filed his first federal habeas
       petition in 2004—a claim that was unsuccessful. What is more, it
       was not until after Mr. Cathey filed his second state habeas
       petition in 2008 that the State disclosed other evidence in its
       possession suggesting that Mr. Cathey’s true IQ was at most 73
       and, in fact, well within Atkins range. 32
       The Flynn Effect “is a phenomenon positing that, over time,
standardized IQ test scores tend to increase with the age of the test without a
corresponding increase in actual intelligence in the general population. Those
who follow the Flynn effect adjust for it by deducting from the IQ score a
specified amount for each year since the test was normalized.” 33 Cathey avers
that, in 2004, he did not know about the “problem of aging norms” nor “the
State’s evidence of a lower IQ score,” and thus “had no reason to pursue an
Atkins claim that nobody else had won and only one person had even tried.”

       32 Footnotes and citations omitted.
       33  Wiley v. Epps, 625 F.3d 199, 203 n.1 (5th Cir. 2010), as revised (Nov. 17, 2010)
(citation omitted). This Court has routinely declined to address Flynn Effect arguments,
typically reciting some version of the following: “the Flynn Effect ‘has not been accepted in
this Circuit as scientifically valid.’” E.g., Gray v. Epps, 616 F.3d 436, 446 n.9 (5th Cir. 2010)
(quoting In re Mathis, 483 F.3d at 398 n.1). Importantly, however, nor has the Flynn Effect
been rejected. In Brumfield v. Cain, this Court agreed it had “not recognized the Flynn effect,”
but found it “not necessary to decide whether to recognize the Flynn effect in this case.” 808
F.3d 1041, 1060 n.27 (5th Cir. 2015), cert. denied, 136 S. Ct. 2411 (2016) (mem) (citations
omitted). Similarly, in Wiley v. Epps, this Court declined to address “what, if any, impact [the
Flynn Effect] has in this case.” 625 F.3d at 210; accord In re Salazar, 443 F.3d 430, 433 n.1
(5th Cir. 2006) (per curiam) (assuming for argument that the Flynn Effect is valid, but
“express[ing] no opinion as to whether this is actually the case”). At this juncture, we follow
that pattern. It is not necessary to accept or reject the Flynn Effect’s validity to determine
whether Atkins was previously unavailable to Cathey in 2004. We also note the Eleventh
Circuit’s recent conclusion that district courts, upon their consideration of the expert
testimony, may apply or reject the Flynn Effect, which is a finding of fact reviewed for clear
error. See Ledford v. Warden, Georgia Diagnostic & Classification Prison, 818 F.3d 600, 640
(11th Cir. 2016); see also Walker v. True, 399 F.3d 315, 322–23 (4th Cir. 2005) (directing
district court to consider Flynn Effect evidence).
                                               9
   Case: 16-20312       Document: 00513989530    Page: 10   Date Filed: 05/11/2017


                                    No. 16-20312
                                 Cons w/ No. 16-70015
Cathey further argues that denying his motion would encourage “kitchen-sink
petitions,” in that “it would require habeas petitioners to raise any and all
imagined or theorized legal bases for habeas relief—whether grounded in fact
or not—out of fear that those claims would be later foreclosed even in the light
of developments in the law or facts.”
      The State responds that this Court’s decision in Mathis v. Thaler 34
forecloses Cathey’s claim. The State argues that, like Cathey, “Mathis filed his
first federal habeas petition in April 2003, after Atkins was decided in June
2002, yet the petition did not include an Atkins claim.” 35 Several years later,
Mathis sought authorization to file a successive petition raising an Atkins
claim. Although Mathis did not file his first petition until after the issuance of
Atkins, he argued that the Atkins rule was “previously unavailable” to him.
This Court disagreed and concluded that Mathis “offer[ed] no cogent argument
to excuse his failure to include his Atkins claim in his first federal petition
when that claim was available to him for nine months after Atkins was
decided.” 36 The State presses us to do the same here. Cathey responds that
Mathis was a case of “intentional withholding of a viable and available ground”
for relief, whereas Cathey “had little basis under the law as it existed at the
time he filed his first federal habeas petition to conclude that he had a claim
that arose under the Supreme Court’s Atkins doctrine.”
      Further, with respect to the Flynn Effect, the State argues that the legal
availability of a claim “does not depend on its prior success in lower courts.”
The State, citing psychology articles, asserts that, in any event, the Flynn
Effect was recognized for at least twenty years before Cathey’s first federal
petition, so Cathey could have learned of it and premised his Atkins claim on


      34 616 F.3d 461 (5th Cir. 2010).
      35 Id. at 467.
      36 Id. at 473.


                                         10
    Case: 16-20312       Document: 00513989530         Page: 11     Date Filed: 05/11/2017


                                    No. 16-20312
                                 Cons w/ No. 16-70015
it in his first federal petition. The State points to Rivera v. Dretke, 37 which, in
2006, mentioned the issue of rising IQ scores in relation to an Atkins claim.
Moreover, though the State acknowledges prison worksheets that reference an
IQ of “below 73,” it notes that the documents do not explain the basis for that
score. The State also disputes that it withheld the worksheets, suggesting that
they were available upon the proper request.
       This Court has had few occasions to analyze whether a rule of
constitutional law was “previously unavailable” for purposes of a successive
habeas petition when the pertinent Supreme Court decision was published at
the time of the petitioner’s initial habeas petition. In the recent unpublished
case of In re Wood, Wood filed his initial federal habeas petition on May 6,
2002, before Atkins, but amended his petition on October 2, 2002, after
Atkins. 38 However, “Wood did not raise an Atkins claim in the amended
petition, nor did he seek to amend the petition a second time to include an
Atkins claim.” 39 Only later when Wood attempted to file a successive writ did
he raise an Atkins claim, asserting it was previously unavailable to him. 40 This
Court considered “whether a rule was ‘available’ if, as in Wood’s case, it was
announced while a defendant’s first federal habeas petition was pending.” 41
After noting that courts faced with this issue had not adopted categorical rules,
this Court “adopt[ed] the [Eleventh Circuit’s] feasibility standard,” which
“takes into account the particular circumstances of the previous habeas
proceeding: ‘[i]f the new rule was announced while the original § 2254 petition
was pending the applicant must demonstrate that it was not feasible to amend


       37 No. Civ. B-03-139, 2006 WL 870927 (S.D. Tex. Mar. 31, 2006), aff'd in part, vacated
in part sub nom. Rivera v. Quarterman, 505 F.3d 349 (5th Cir. 2007).
       38 In re Wood, 648 F. App’x at 389.
       39 Id. at 390.
       40 See id. at 389.
       41 Id. at 391.


                                             11
    Case: 16-20312      Document: 00513989530        Page: 12     Date Filed: 05/11/2017


                                   No. 16-20312
                                Cons w/ No. 16-70015
his or her pending petition to include the new claim.’” 42 Applying this standard,
this Court found that Wood had “not made a prima facie showing of
unavailability,” 43 because he had “not demonstrated that his representation in
the initial federal habeas proceedings was so deficient as to render the Atkins
claim functionally unavailable; nor ha[d] he given any other explanation that
could excuse his failure to amend his petition to include an Atkins claim and
seek a stay and abeyance thereof.” 44 The Wood decision essentially adopted a
rebuttable presumption that a new rule of constitutional law was previously
available if published by the time a district court ruled on a petitioner’s initial
habeas petition.
      Mathis v. Thaler supports this understanding. In Mathis, this Court
rejected Petitioner Mathis’s arguments that Atkins was “previously
unavailable” when Atkins was published before Mathis filed his initial habeas
petition. 45 Mathis argued “that had he attempted to exhaust his Atkins claim
in state court prior to filing his first federal habeas application, he risked
forfeiting federal review of his previously exhausted claims . . . [and that] if he
had pursued his Atkins claim in a successive state habeas petition, he also
risked forfeiting federal review of his exhausted claims” because of uncertainty
in the law as it applied to AEDPA’s statute of limitations. 46 The Court rejected
both arguments. In doing so, it stated that “Mathis offer[ed] no cogent
argument to excuse his failure to include his Atkins claim in his first federal
petition[.]” 47 Similar to Wood, the Mathis Court was guided by the dates of the
Supreme Court decision and initial habeas filing, but did not endorse a strict

      42  Id. (quoting In re Everett, 797 F.3d 1282, 1288 (11th Cir. 2015) (other citation
omitted)).
      43 Id. at 392 (citations omitted).
      44 Id.
      45 Mathis, 616 F.3d at 467, 473.
      46 Id. at 467–68 (footnote omitted).
      47 Id. at 473.


                                           12
    Case: 16-20312       Document: 00513989530          Page: 13     Date Filed: 05/11/2017


                                    No. 16-20312
                                 Cons w/ No. 16-70015
rule—likely recognizing the potential for a gray area of previous unavailability
despite technical availability.
       This case falls into that gray area. At this preliminary stage, we find that
Cathey has presented sufficiently “cogent argument[s]” 48 that Atkins was
previously unavailable at the time of his first petition and its disposition. At
that time, Cathey believed his IQ score to be 77—outside of the range that was
then understood to satisfy the subaverage intellectual functioning prong of an
Atkins claim. In Atkins, the Supreme Court held that the Eighth Amendment
prohibited the execution of intellectually disabled criminals. 49 The Atkins
Court noted that 70 to 75 or lower is “typically considered the cutoff IQ score
for the intellectual function prong of the mental retardation definition.” 50
However, it left “to the State[s] the task of developing appropriate ways to
enforce the constitutional restriction upon [their] execution of sentences.” 51
       The Texas courts “follow[ed] an American Association on Mental
Retardation (AAMR) definition of mental retardation, adopted by [the Texas
Court of Criminal Appeals] in Ex parte Briseno,” which required “‘significantly
subaverage’ general intellectual functioning . . . usually evidenced by an IQ ‘of
about 70’ or below[.]” 52 This Court has observed this baseline score of 70 when
analyzing Atkins claims by Texas petitioners. 53 Indeed, the Briseno court

       48 Id.
       49 See Atkins, 536 U.S. at 321.
       50 Id. at 309 n.5 (citation omitted).
       51 Id. at 317 (internal quotation marks, citation, and footnote omitted).
       52 Ex parte Woods, 296 S.W.3d 587, 589 (Tex. Crim. App. 2009) (citation and footnote

omitted); accord Ex parte Hearn, 310 S.W.3d 424, 430 (Tex. Crim. App. 2010) (“[T]his court
interprets the ‘about 70’ language of the AAMR’s definition of mental retardation to represent
a rough ceiling, above which a finding of mental retardation in the capital context is
precluded.” (citations omitted)); Ex parte Sosa, 364 S.W.3d 889, 891 (Tex. Crim. App. 2012);
Busby v. Davis, No. 15-70008, 2017 WL 396549, at *3 (5th Cir. Jan. 27, 2017) (unpublished)
(“Texas developed its Atkins framework in Ex parte Briseno.” (citing Ex parte Briseno, 135
S.W.3d 1 (Tex. Crim. App. 2004) abrogated by Moore, 137 S. Ct. 1039)).
       53 In re Mathis, 483 F.3d at 397 (“Typically, a person’s IQ must be measured at 70 or

below to qualify as mentally retarded.” (citing In re Hearn, 418 F.3d 444, 447 n. 4 (5th Cir.
                                             13
    Case: 16-20312        Document: 00513989530          Page: 14     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
ultimately found that the petitioner’s IQ scores of 72 and 74 did not satisfy the
“significantly subaverage general intellectual functioning” prong. 54 Briseno
was published two months before Cathey filed his initial federal habeas
petition. 55 At that point in time, Cathey had no reason to believe his known
score of 77—outside even the 70 to 75 range cited by the Atkins Court and
sometimes others 56—would satisfy an Atkins claim. 57 Even the State calls an
IQ score of 77 “a score above the range considered indicative of intellectual
disability.”
       The State nevertheless suggests that Cathey could have raised an Atkins
claim based on a Flynn Effect-argument. Cathey in turn argues that the Flynn
Effect was not recognized as viable in the courts at that time. By our review,
the first mention of “Flynn Effect” in the case law—and the only mention before
Cathey filed his initial habeas petition—was in a 2003 Western District of
Virginia district court case. 58 In Walton v. Johnson, the petitioner argued the
Flynn Effect inflated his IQ scores. 59 The district court explained the Flynn
Effect, but ultimately noted that, even if it applied it, the petitioner’s IQ score
would still be too high. 60 We are not persuaded that this single case out of the


2005))); Blue v. Thaler, 665 F.3d 647, 657 (5th Cir. 2011); Morris v. Dretke, 413 F.3d 484, 489
(5th Cir. 2005).
        54 Ex parte Briseno, 135 S.W.3d at 14.
        55 Briseno was published on February 11, 2004.
        56 Ex parte Modden, 147 S.W.3d 293, 298 (Tex. Crim. App. 2004) (noting “the 70–75

score that generally indicates subaverage general intellectual functioning”).
        57 Nor was there any reason to believe otherwise before December 23, 2004, when the

district court denied habeas relief, so he could amend his petition as per Wood. See 648 F.
App’x at 392.
        58 Walton v. Johnson, 269 F. Supp. 2d 692, 699 n.5 (W.D. Va. 2003), judgment vacated

by 407 F.3d 285 (4th Cir. 2005), affirming judgment of district court en banc, 440 F.3d 160
(4th Cir. 2006).
        59 Id. The petitioner had received full-scale IQ scores on the Wechsler Adult

Intelligence Scale-Revised (WAIS-R) test of 90, 77, and 69. Id. at 695.
        60 The district court applied the Flynn Effect to his score of 90, the only score before

his eighteenth birthday, and found his adjusted score of 85 would still be too high. Id. at 699
n.5. We find the next mention out of the Eleventh Circuit in In re Hicks, 375 F.3d 1237 (11th
                                              14
    Case: 16-20312       Document: 00513989530          Page: 15     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
Western District of Virginia demonstrates that an Atkins argument based on
the Flynn Effect was “available” to Cathey, who believed his IQ score to be 77.
Not only was the Flynn Effect discussion in Walton relegated to a footnote, but
whether Cathey was intellectually disabled for Atkins purposes was, and is, to
be informed by Texas law, not Virginia law. 61
       We find the first mention of “Flynn Effect” out of a Texas court, or federal
court applying Texas law, in In re Salazar. 62 In Salazar, the petitioner’s expert
opined that the petitioner’s IQ score may have been inflated by the Flynn
Effect. 63 This Court noted that the expert did “not indicate what effect it would
have had on [the petitioner’s] score in particular or even whether it is
appropriate to adjust an individual’s score based on this theory.” 64 It then
found that the petitioner’s IQ score was still too high even applying the Flynn
Effect. 65 The State argues that Salazar “did not render Atkins newly available,
and . . . does not represent a new rule of constitutional law recognized by the
Supreme Court.” The State is correct. But Cathey does not argue that Salazar
contains a new rule of constitutional law for § 2244(b)(2) purposes; Cathey
points to Salazar to support his contention that the courts in April of 2004 had
not considered the Flynn Effect, thus rendering any Atkins claim premised on
that effect unviable. Rivera v. Dretke, 66 which the State cites to, does not alter
the landscape. In Rivera, a district court decision noted the phenomenon of the
Flynn Effect, 67 but the decision was released after Salazar. Moreover, in


Cir. 2004) (by the court). In Hicks, “Flynn Effect” is mentioned in evidence cited to by the
dissenting judge. Id. at 1242–43 (Birch, J., dissenting).
       61 See Atkins, 536 U.S. at 317.
       62 443 F.3d 430, 433 (5th Cir. 2006).
       63 Id. The petitioner scored an 87 on the WAIS-R test. Id.
       64 Id. (footnote omitted).
       65 Id. at 433 n.1 (noting “readjusted score would range from 80.7 to 74.4, both of which

are above the cutoff score of 70”).
       66 2006 WL 870927.
       67 2006 WL 870927, at *14.


                                              15
    Case: 16-20312        Document: 00513989530           Page: 16     Date Filed: 05/11/2017


                                      No. 16-20312
                                   Cons w/ No. 16-70015
Rivera, the petitioner presented an IQ score of 68, 68 whereas Cathey was
sitting on an IQ score of 77.
       The State argues that Cathey “provides no support for excusing the
failure to properly raise an available claim simply because the claim is
meritless.” This argument assumes the conclusion: that claims are “available”
despite being meritless. We think a claim must have some possibility of merit
to be considered available. In the same way we would not expect someone who,
based on evidence, believed he was nineteen-years-old at the time of his crime
to bring a Roper claim, 69 we cannot expect someone who, based on evidence,
believed his IQ was 77 to bring an Atkins claim two years after Atkins was
decided in a state that had declared 70 as the benchmark IQ score, 70 even
accounting for a five-point margin of error. 71 For similar reasons, the State’s
contention that a claim’s legal availability “does not depend on its prior success
in lower courts” is not sound in the context of this particular Atkins claim.
       That Atkins was “previously unavailable” is bolstered by evidence that
came to light in 2010 that suggests Cathey’s IQ is “below 73.” Citing to the
Atkins trial transcript, Cathey explains that a “Service Investigation
Worksheet” indicating an IQ score of “below 73” was brought to his counsel’s
attention by the State. At the hearing, Captain Steven Bryant, of the Polunsky
Unit of the Texas Department of Criminal Justice (“TDCJ”) Correctional
Institution Division, testified that when a prisoner first arrives, an IQ test is



       68 Id. at *14, *26.
       69  In Roper v. Simmons, the Supreme Court held that the death penalty was
unconstitutional for juvenile offenders under the age of 18. 543 U.S. 551, 568, 578 (2005).
       70 Ex parte Hearn, 310 S.W.3d at 428 (“Determining whether one has significantly

subaverage intellectual functioning is a question of fact. It is defined as an IQ of about 70 or
below.” (footnote omitted)).
       71 Blue, 665 F.3d at 658 (“[Ex parte Hearn, 310 S.W.3d 424 (Tex. Crim. App. 2010)]

establishes that, under Texas law, the lack of a full-scale IQ score of 75 or lower is fatal to an
Atkins claim.” (citations omitted)).
                                               16
    Case: 16-20312         Document: 00513989530           Page: 17      Date Filed: 05/11/2017


                                       No. 16-20312
                                    Cons w/ No. 16-70015
given. 72 Upon being given the worksheet from 1998, Captain Bryant agreed
that the form indicated Cathey’s IQ was below 73. In fact, there are two such
worksheets. The State explains that “[t]he documents . . . are TDCJ Service
Investigation Work Sheets, which are completed when an inmate is charged
with a prison disciplinary infraction.” The worksheets, from 1998 and 2006,
indicate Cathey was appointed counsel to assist him in the disciplinary process
because, among other reasons, his “IQ [was] below 73.” Unable to dispute the
existence of these worksheets, the State instead argues that the worksheets do
not state the basis for the “below 73” comment. The parties also dispute
whether the State withheld the documents, but both agree that they came to
light in 2010 around the time of the state court hearing. Ultimately, Cathey
has presented evidence that Cathey’s IQ was “below 73,” which, if true, would
make an Atkins claim available where it previously was not. “Below 73” puts
Cathey in the margin of error of 70. 73 Indeed, his IQ score may be even lower
should a reviewing court ultimately find merit in the Flynn Effect. 74 This, in
combination with the courts’ treatment of the Flynn Effect in 2004, is sufficient
to make a prima facie case of previous unavailability that merits fuller




       72  We note that other cases confirm that IQ tests are performed in prisons. Busby,
2017 WL 396549, at *4 n.25 (prison records of Texas inmate “show that he was administered
an ‘unknown’ IQ test in 2001”); Rivera, 2006 WL 870927, at *2 (noting evidence including
“[p]rison records indicating that [petitioner] had been given [IQ] tests while in prison (for a
previous unrelated conviction)”).
        73 Ex parte Hearn, 310 S.W.3d at 428 (“There is ‘a measurement error of approximately

5 points in assessing IQ,’ which may vary from instrument to instrument. Thus, any score
could actually represent a score that is five points higher or five points lower than the actual
IQ.” (citations omitted)).
        74 In Ledford, the Eleventh Circuit surveys the state of Flynn Effect arguments in

various circuits. 818 F.3d at 635–37. It also notes that the DSM-V references the Flynn Effect,
stating, “[i]n its only reference to the Flynn effect, the DSM–V provides: ‘Factors that may
affect [intelligence] test scores include practice effects and the “Flynn effect” (i.e., overly high
scores due to out-of-date test norms).’” Id. at 638 (citing American Psychiatric Association,
Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) at 37).
                                                17
    Case: 16-20312       Document: 00513989530          Page: 18     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
exploration in the district court. 75 In the face of this evidence, we are not
prepared to foreclose Cathey’s petition before the district court’s second,
“thorough review.” 76
       As per Wood, Cathey has made a prima facie showing that it was not
feasible to amend his initial petition to include an Atkins claim, 77 and has
provided an “explanation that could excuse his failure to amend his petition to
include an Atkins claim and seek a stay and abeyance thereof.” 78 We further
note that Mathis v. Thaler, to which the parties frequently cite, concerned
whether Mathis satisfied § 2244(b)(2)’s requirements, 79 not the preliminary
issue we face now whether a prima facie case has been shown. This distinction
is important. In order to file a successive writ in the district court, this Court


       75  See In re Morris, 328 F.3d at 741 (Higginbotham, J., concurring) (expressing doubt
but joining in grant of motion to file successive writ given “tentative” process). We recognize
the difficulty in pinpointing precisely when Cathey’s Atkins claim became available, but we
need not determine that. The statute only requires that the constitutional rule was
“previously unavailable” at the time of Cathey’s initial habeas finding. See Mathis, 616 F.3d
at 467 (“The issue before us is whether Mathis has demonstrated that his Atkins claim was
‘previously unavailable’ at the time he filed his first federal habeas application.” (citing 28
U.S.C. § 2244(b)(2); In re Salazar, 443 F.3d at 431–32. Cathey filed his first federal habeas
petition on April 2, 2004.
        76 In re Morris, 328 F.3d at 740–41 (internal quotation marks and citations omitted).

This Court has held “that a petitioner cannot bring a successive claim” under subsection (B)
“where he does not assert that the newly discovered evidence would negate his guilt of the
offense of which he was convicted, i.e., capital murder.” In re Webster, 605 F.3d 256, 257 (5th
Cir. 2010); accord In re Sparks, 657 F.3d 258, 260 n.2 (5th Cir. 2011) (per curiam); Turner v.
Epps, 460 F. App’x 322, 330 (5th Cir. 2012) (per curiam) (unpublished) (applying Webster to
§ 2244(b)(2)). Cathey does not—and cannot—allege that the IQ scores establish that he is not
guilty of capital murder. The argument that “eligibility” for capital punishment ought not be
governed by the rules on successive writs, though not without purchase, appears to be
foreclosed. See In re Webster, 605 F.3d at 259–60 (Wiener, J., concurring). However,
notwithstanding the distinction sometimes drawn between a legal and factual basis of a
claim, In re Davis, 121 F.3d 952, 956 (5th Cir. 1997), to our knowledge, this Court has not
held that a petitioner is barred from moving to file a successive claim under subsection (A)
where evidence supports his argument that a new rule of constitutional law is available
where it previously was not, which is what Cathey does here.
        77 In re Wood, 648 F. App’x at 391.
        78 Id. at 392.
        79 See Mathis, 616 F.3d at 464–65.


                                              18
    Case: 16-20312       Document: 00513989530          Page: 19     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
must first determine whether the petitioner has made “a sufficient showing of
possible merit to warrant a fuller exploration by the district court.” 80 “If we
grant the motion, the district court must conduct its own independent review
of whether or not [Cathey] has met the requirements of § 2244(b). The district
court is, therefore, the ‘second gate through which the petitioner must pass
before the merits of his or her motion are heard.’” 81 This Court granted
Mathis’s motion for authorization upon finding he made the prima facie
showing. 82 Only after returning to the district court did the district court
dismiss Mathis’s petition for failing to satisfy § 2244(b)(2), 83 which this Court
then affirmed. 84 All we decide now is that Cathey has made “a sufficient
showing of possible merit” 85 that Atkins established a new rule of
constitutional law previously unavailable to him; he must still prove it in the
district court.
                                              B.
       We now turn to the third and final element—whether Cathey’s Atkins
claim has merit. 86 In Texas, intellectual disability was defined “as a disability
characterized by: (1) ‘significantly subaverage’ general intellectual functioning;
(2) accompanied by ‘related’ limitations in adaptive functioning; (3) the onset
of which occurs prior to the age of 18.” 87 This formulation originated in Ex parte
Briseno, which “adopted the definition of, and standards for assessing,


       80 In re Campbell, 750 F.3d at 530 (quoting In re Morris, 328 F.3d at 740); accord In
re Arnick, 826 F.3d 787, 789 (5th Cir. 2016) (per curiam) (Elrod, J., dissenting) (describing
this Court’s review of successive motions as “modest”).
       81 In re Mathis, 483 F.3d at 397 (citations omitted).
       82 Id. at 399–400.
       83 Mathis, 616 F.3d at 466.
       84 Id. at 473.
       85 In re Campbell, 750 F.3d at 530 (quoting In re Morris, 328 F.3d at 740).
       86 See id.; In re Henderson, 462 F.3d at 415.
       87 Hunter v. State, 243 S.W.3d 664, 666 (Tex. Crim. App. 2007) (citing Ex parte Briseno,
135 S.W.3d at 7).
                                              19
    Case: 16-20312        Document: 00513989530          Page: 20     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
intellectual disability contained in the 1992 (ninth) edition of the American
Association on Mental Retardation (AAMR) manual, predecessor to the current
[American Association on Intellectual and Developmental Disabilities
(AAIDD)]-11 manual. Briseno incorporated the AAMR–9’s requirement that
adaptive deficits be ‘related’ to intellectual-functioning deficits.” 88 In order to
determine relatedness, courts looked to “seven evidentiary factors”—which
came to be known as the Briseno factors. 89
       In Moore v. Texas, the Supreme Court reviewed Texas’s method for
determining intellectual disability, with a focus on the Briseno factors. In June
of 2016, Cathey moved for a stay pending the outcome in Moore. We denied his
motion, noting that “[i]f—during our review of the filings—we determine that
Moore may prove controlling, we retain the right to hold our decision and wait
for the Supreme Court’s guidance.” This is what we did.
       In Moore, the CCA had rejected a Texas habeas court’s recommendation
“that the CCA reduce Moore’s sentence to life in prison or grant him a new trial
on intellectual disability.” 90 “In the CCA’s view, the habeas court erroneously
employed intellectual-disability guides currently used in the medical
community rather than the 1992 guides adopted by the CCA in Ex parte
Briseno.” 91 However, the Supreme Court vacated the CCA’s judgment, finding
that the Briseno factors—“[n]ot aligned with the medical community’s
information, and drawing no strength from [the Court’s] precedent”—could not
be used to restrict someone from being deemed intellectually disabled. 92


       88 Moore, 137 S. Ct. at 1046 (internal citations and footnote omitted).
       89 Id. (internal quotation marks omitted); accord Ex parte Briseno, 135 S.W.3d at 8
(“There are . . . some other evidentiary factors which factfinders in the criminal trial context
might also focus upon in weighing evidence as indicative of mental retardation or of a
personality disorder[.]”).
       90 Moore, 137 S. Ct. at 1046 (citation omitted).
       91 Id. (citations omitted).
       92 Id.


                                              20
    Case: 16-20312       Document: 00513989530       Page: 21   Date Filed: 05/11/2017


                                    No. 16-20312
                                 Cons w/ No. 16-70015
Indeed, although he would have affirmed the CCA’s decision on other grounds,
Chief Justice Roberts observed that the Court unanimously agreed that the
Briseno “factors are an unacceptable method of enforcing the guarantee of
Atkins, and that the CCA therefore erred in using them to analyze adaptive
deficits.” 93 The Court did not announce what should replace the Briseno
factors; however, it observed that “[t]he medical community’s current
standards supply one constraint on States’ leeway in [enforcing Atkins’s
holding],” and faulted the CCA for “rejecting the habeas court’s application of
medical guidance.” 94
      The state habeas court used “the generally accepted, uncontroversial
intellectual-disability diagnostic definition” of “(1) intellectual-functioning
deficits . . . ; (2) adaptive deficits (‘the inability to learn basic skills and adjust
behavior to changing circumstances[]’); and (3) the onset of these deficits while
still a minor.” 95 These same factors guide our determination of whether
Cathey’s Atkins claim has merit.
      Vacating the decision below, the majority in Moore: (1) held that the
Briseno factors adopted by the Texas Court of Criminal Appeals for evaluating
an Atkins claim are based on “superseded [medical] standards,” 96 that “creat[e]
an unacceptable risk that persons with intellectual disability will be executed,”
in violation of the Eighth Amendment, and thus “may not be used . . . to restrict
qualification of an individual as intellectually disabled,” 97 (2) reiterated “that
the Constitution ‘restrict[s] . . . the State’s power to take the life of’ any
intellectually disabled individual” and that “[e]xecuting intellectually disabled
individuals . . . runs up against a national consensus against the practice . . .

      93 Id. at 1053 (Roberts, C.J., dissenting).
      94 Id. at 1053 (majority opinion).
      95 Id. at 1045 (internal citations omitted).
      96 Id. at 1052.
      97 Id. at 1044.


                                              21
    Case: 16-20312      Document: 00513989530         Page: 22     Date Filed: 05/11/2017


                                   No. 16-20312
                                Cons w/ No. 16-70015
and creates a ‘risk that the death penalty will be imposed in spite of factors
which may call for a less severe penalty,’” 98 (3) explained that, although “‘the
task of developing appropriate ways to enforce’ the restriction on executing the
intellectually disabled” is left to the States, “States’ discretion is not . . .
‘unfettered,’” and “[e]ven if ‘the views of medical experts’ do not ‘dictate’ a
court’s intellectual-disability determination, . . . the determination must be
‘informed by the medical community’s diagnostic framework,’” 99 (4) stated that
Supreme       Court   precedent     precludes     “disregard      of   current    medical
standards,” 100 (5) held that “[t]he CCA’s conclusion that Moore’s IQ scores
established that he is not intellectually disabled is irreconcilable with Hall,”
which instructs that, “where an IQ score is close to, but above, 70, courts must
account for the test’s ‘standard error of measurement,’” and that “[b]ecause the
lower end of Moore’s score range falls at or below 70, the CCA had to move on
to consider Moore’s adaptive functioning” 101 and (6) held that “[t]he CCA’s
consideration of Moore’s adaptive functioning . . . deviated from prevailing
clinical standards and from the older clinical standards the court claimed to
apply.” 102
       “A prima facie showing of mental retardation is simply a sufficient
showing of possible merit to warrant a fuller [exploration] by the district
court.” 103 Importantly, “the state court findings concerning the Atkins claim
are wholly irrelevant to our inquiry as to whether [the petitioner] has made a
prima facie showing of entitlement to proceed with his federal habeas




      98 Id. at 1048 (quoting Atkins, 536 U.S. at 320–21).
      99 Id. (quoting Hall, 134 S. Ct. at 1998, 2000).
      100 Id. at 1049.
      101 Id. (quoting Hall, 134 S. Ct. at 1995, 2001).
      102 Id. at 1050.
      103 In re Hearn, 418 F.3d at 445 (internal quotation marks and citations omitted).


                                           22
    Case: 16-20312        Document: 00513989530          Page: 23      Date Filed: 05/11/2017


                                      No. 16-20312
                                   Cons w/ No. 16-70015
application, which is an inquiry distinct from the burden that [the petitioner]
must bear in proving his claim in the district court.” 104
                                               1.
       The first prong, intellectual-functioning deficits, is typically “indicated
by an IQ score ‘approximately two standard deviations below the mean’—i.e.,
a score of roughly 70—adjusted for ‘the standard error of measurement[.]” 105
Briseno and its progeny used the same numerical baseline. 106 Adjusting for the
five-point standard error of measurement, as we must, 107 Cathey’s known IQ
score of 77 results in a range of 72 to 82. However, the Hall 108 Court reminded
that “[i]ntellectual disability is a condition, not a number. Courts must
recognize, as does the medical community, that the IQ test is imprecise.” 109
Cathey has offered evidence that suggests such imprecision in his score of 77.
First, Cathey has offered evidence of the consequences of the Flynn Effect, an
accepted scientific phenomenon, 110 regardless of its ultimate status in the
courts and its application to specific IQ scores. 111 Cathey urges that correcting
for the Flynn Effect results in “a true IQ of 71.6,” which yields a range of 66.6
and 76.6 after accounting for the standard error of measurement. We need not



       104 In re Wilson, 442 F.3d 872, 878 (5th Cir. 2006) (by the court) (citation omitted);
accord In re Henderson, 462 F.3d at 415; In re Mathis, 483 F.3d at 397.
       105 Moore, 137 S. Ct. at 1045 (quoting AAIDD–11, at 27).
       106 See Ex parte Briseno, 135 S.W.3d at 7 n. 24; Ex parte Hearn, 310 S.W.3d at 428.
       107 Moore, 137 S. Ct. at 1049 (“Hall instructs that, where an IQ score is close to, but

above, 70, courts must account for the test’s ‘standard error of measurement.’” (citation
omitted)).
       108 Hall v. Florida, 134 S. Ct. 1986 (2014).
       109 Id. at 2001 (citation omitted).
       110 See Ex parte Cathey, 451 S.W.3d at 12 (“The trial judge heard extensive evidence

concerning the ‘Flynn Effect,’ including testimony from Professor Flynn himself. It was
generally agreed by all of the experts that the ‘Flynn Effect’ does exist and is valid.”); Moore,
137 S. Ct. at 1049 (“Hall indicated that being informed by the medical community does not
demand adherence to everything stated in the latest medical guide. But neither does our
precedent license disregard of current medical standards.”).
       111 See supra note 33.


                                              23
   Case: 16-20312       Document: 00513989530          Page: 24     Date Filed: 05/11/2017


                                   No. 16-20312
                                Cons w/ No. 16-70015
credit this specific output to acknowledge that the Flynn Effect raises the
inference that Cathey’s score of 77 from a 1996 IQ test last normed in 1978
may be susceptible to inflation. This inference is viable not because we today
decide to accept the Flynn Effect—we need not reach that issue—but because
Cathey has also presented documents from 1998 and 2006 that note his IQ is
“below 73.” This inference of inflation is buttressed by results from
achievement tests administered by Dr. Yohman, and school records that reflect
low to failing grades in ninth grade and dropping out the following year. The
Hall Court warned that “[a] State that ignores the inherent imprecision of [IQ]
tests risks executing a person who suffers from intellectual disability.” 112 That
risk lurks here.
      The State contends that in Blue v. Thaler, this Court rejected an
argument to adjust IQ scores of 76 and 77 down based on the Flynn Effect. But
Blue never mentions “Flynn Effect,” and further that case considered whether
to issue a COA, not whether to allow a successive petition. 113 Further still,
whereas “Blue [did] not produce[] an IQ score within the parameters serving
as a precursor to a diagnosis of mental retardation[,]” 114 Cathey has produced
evidence suggestive of an IQ score “below 73.”
      The State also argues that “the only issue in this case is whether it was
unreasonable for the state court to decline to adjust Cathey’s IQ score to
account for the Flynn Effect.” But this is incorrect. As previously stated, “the
state court findings concerning the Atkins claim are wholly irrelevant to our
inquiry as to whether [the petitioner] has made a prima facie showing of
entitlement to proceed with his federal habeas application, which is an inquiry



      112 Hall, 134 S. Ct. at 2001 (citation omitted).
      113 Blue, 665 F.3d at 652.
      114 Id. at 661 (citations and internal quotation marks omitted).


                                            24
    Case: 16-20312         Document: 00513989530          Page: 25      Date Filed: 05/11/2017


                                      No. 16-20312
                                   Cons w/ No. 16-70015
distinct from the burden that [the petitioner] must bear in proving his claim in
the district court.” 115
       Finally, the State avers that “[t]his Court has consistently denied
relief . . . ‘when an inmate has IQ scores both under and over 70.’” But none of
the cases the State cites to were at the same successive writ procedural posture
as here, 116 and all of them predate the Supreme Court’s decision in Hall. In
Hall, “the Florida Supreme Court ha[d] . . . held that a person whose test score
is above 70, including a score within the margin for measurement error, does
not have an intellectual disability and is barred from presenting other evidence
that would show his faculties are limited.” 117 But the Supreme Court found
that this “strict IQ test score cutoff” 118 was unconstitutional. 119 The Court
found it “disregard[ed] established medical practice . . . [by] tak[ing] an IQ
score as final and conclusive evidence of a defendant’s intellectual capacity,
when experts in the field would consider other evidence[,]” and by “rel[ying] on
a purportedly scientific measurement of the defendant’s abilities . . . while
refusing to recognize that the score is, on its own terms, imprecise.” 120 The
Supreme Court was focused on the standard error of measurement, not the
Flynn Effect, but nevertheless indicated skepticism of IQ cut-offs. Given the
procedural posture and evidence presented, we will not now resort to such a
cut-off. Cathey has made “a sufficient showing of possible merit [of significant




       115  In re Wilson, 442 F.3d at 878.
       116  Pierce v. Thaler, 604 F.3d 197, 199 (5th Cir. 2010) (affirming denial of habeas relief
and evidentiary hearing on Atkins claim); Eldridge v. Quarterman, 325 F. App’x 322, 329 (5th
Cir. 2009) (unpublished) (denying COA); Williams v. Quarterman, 293 F. App’x 298, 316 (5th
Cir. 2008) (per curiam) (unpublished) (affirming denial of habeas relief on Atkins claim).
        117 Hall, 134 S. Ct. at 1994 (citation omitted).
        118 Id.
        119 Id. at 2000.
        120 Id. at 1995. The Court noted that its analysis did not include states that used

cutoffs of 75 or greater, as the petitioner did not challenge those rules. Id. at 1996.
                                               25
    Case: 16-20312        Document: 00513989530          Page: 26      Date Filed: 05/11/2017


                                      No. 16-20312
                                   Cons w/ No. 16-70015
subaverage intellectual functioning] to warrant a fuller exploration by the
district court.” 121
                                               2.
       We also find Cathey has made a prima facie showing of adaptive deficits.
As recently explained by the Supreme Court, “Briseno adopted the definition
of, and standards for assessing, intellectual disability contained in the 1992
(ninth) edition of the American Association on Mental Retardation (AAMR)
manual, predecessor to the current AAIDD–11 manual.” 122 In Briseno, the
CCA noted that “[i]mpairments in adaptive behavior” were defined as
“significant limitations in an individual’s effectiveness in meeting the
standards of maturation, learning, personal independence, and/or social
responsibility that are expected for his or her age level and cultural group, as
determined by clinical assessment and, usually, standardized scales.” 123
However, the Briseno Court found “[t]he adaptive behavior criteria [to be]
exceedingly subjective” and thus offered “some other evidentiary factors which
factfinders in the criminal trial context might also focus upon in weighing
evidence as indicative of mental retardation or of a personality disorder[.]” 124
These evidentiary factors came to be known as the “Briseno factors.” 125
Further, “Briseno incorporated the AAMR–9’s requirement that adaptive
deficits be ‘related’ to intellectual-functioning deficits.” 126



       121 In re Campbell, 750 F.3d at 530 (quoting In re Morris, 328 F.3d at 740).
       122 Moore, 137 S. Ct. at 1046 (citing Briseno, 135 S.W.3d, at 7; other citation omitted)).
       123 Ex parte Briseno, 135 S.W.3d at 7 n.25 (citing American Association on Mental

Deficiency at 11).
       124 Id. at 8. These include, for example, “Did those who knew the person best during

the developmental stage—his family, friends, teachers, employers, authorities—think he was
mentally retarded at that time, and, if so, act in accordance with that determination?” and
“Has the person formulated plans and carried them through or is his conduct impulsive?” Id.
       125 See, e.g., Ex parte Sosa, 364 S.W.3d at 892–93.
       126 Moore, 137 S. Ct. at 1046 (citation and footnote omitted).


                                              26
    Case: 16-20312       Document: 00513989530          Page: 27     Date Filed: 05/11/2017


                                    No. 16-20312
                                 Cons w/ No. 16-70015
       In Moore, the Supreme Court criticized the CCA for its continued
reliance on the standard set out in Briseno:
       The CCA . . . fastened its intellectual-disability determination to
       “the AAMR’s 1992 definition of intellectual disability that [it]
       adopted in Briseno for Atkins claims presented in Texas death-
       penalty cases.” By rejecting the habeas court’s application of
       medical guidance and clinging to the standard it laid out in
       Briseno, including the wholly nonclinical Briseno factors, the CCA
       failed adequately to inform itself of the “medical community's
       diagnostic framework[.]” 127

       The Moore Court noted that “current manuals offer ‘the best available
description of how mental disorders are expressed and can be recognized by
trained clinicians’” 128 and also cited the latest AAIDD manual for its definition
of intellectual disability. It found that “[i]n determining the significance of
adaptive deficits, clinicians look to whether an individual’s adaptive
performance falls two or more standard deviations below the mean in any of
the three adaptive skill sets (conceptual, social, and practical).” 129
       Turning to those standards here, in the category of conceptual skills,
Cathey points to evidence suggesting his difficulties with language, using
money, and reading and writing. In the category of social skills, Cathey points
to evidence of his gullibility, his lack of self-esteem, and his difficulties with
relationships. And in the category of practical skills, Cathey points to his
challenges completing chores, impairments in assessing risks, and difficulties
keeping steady work. Furthermore, Cathey highlights evidence from Dr. Jack
Fletcher, who administered the Vineland Adaptive Behavior Scales test to


       127  Id. at 1053 (internal citations omitted).
       128  Id. (quoting DSM–5, at xli; other citations omitted).
        129 Id. at *6 (citing AAIDD–11, at 43); accord Ladd, 748 F.3d at 645–46 (“With respect

to limitations in adaptive functioning, the CCA has explained that ‘three adaptive-behavior
areas are applicable to determining mental retardation: conceptual skills, social skills, and
practical skills.’” (quoting Ex parte Hearn, 310 S.W.3d at 428)).
                                             27
    Case: 16-20312       Document: 00513989530          Page: 28     Date Filed: 05/11/2017


                                    No. 16-20312
                                 Cons w/ No. 16-70015
analyze Cathey’s adaptive behaviors. As part of this test, Dr. Fletcher
interviewed Cathey’s older sister and former wife. From these interviews, Dr.
Fletcher concluded that Cathey’s adaptive behavior composite score was in the
first percentile or less. 130
       The State responds that its expert, Dr. Tim Proctor, disagreed with
aspects of Dr. Fletcher’s administration of the Vineland. For instance, Dr.
Proctor noted concerns with applying the Vineland retrospectively, and noted
concerns with the subjects’ credibility. These may be valid critiques, but at this
stage they are insufficient for us to completely discount Dr. Fletcher’s
conclusions. The State also argues that Dr. Proctor “reviewed Cathey’s prison
correspondence and testified that Cathey’s correspondence demonstrated, inter
alia, an awareness of his Atkins claim, an ability to plan, an understanding of
current events, an ability to manage money, and an ability to think abstractly.”
The State specifically notes Dr. Proctor’s testimony “that an inmate’s prison
behaviors are relevant in assessing the inmate for intellectual disability.”
However, Moore signaled restraint in using such evidence: “the CCA stressed
Moore’s improved behavior in prison. Clinicians, however, caution against
reliance on adaptive strengths developed ‘in a controlled setting,’ as a prison
surely is.” 131
       Ultimately, we find that Dr. Fletcher’s testing and conclusions regarding
Cathey’s adaptive deficits, in combination with the affidavits and school
records, satisfy a prima facie case of adaptive deficits.




       130  From his interview with Cathey’s sister, Dr. Fletcher determined a composite score
of 66, and scored 66 in socialization, 68 in daily living, and 69 in communication. From his
interview with Cathey’s ex-wife, Dr. Fletcher determined a composite score of 59, and scored
61 in communication and daily living, and 60 in socialization.
        131 Moore, 137 S. Ct. at 1050 (citations omitted).


                                             28
    Case: 16-20312        Document: 00513989530          Page: 29     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
                                              3.
       Finally, Cathey has presented sufficient evidence to show the onset of
these deficits prior to age 18. Cathey argues he “suffered numerous serious
head traumas during his childhood, a risk factor for intellectual disability.”
Cathey       also   contends    that    “[i]mpaired      care-giving     and     adult    non-
responsiveness are also risk factors for mental retardation.” 132 Cathey notes
his “traumatic environment” growing up, including drug-dealing, gun battles,
and prostitution taking place in the home. Cathey urges that these are risk
factors identified       by the American Association on                   Intellectual and
Developmental Disabilities. Cathey concludes that there is “[n]o evidence of an
intervening cause after age 18 . . . that could account for [his] limitations in
intellectual and adaptive functioning.”
       The State responds that Cathey was not in special education classes, and
that his “poor school performance was attributable to factors other than his
intelligence.” The State asserts that before Atkins, no one thought Cathey was
intellectually disabled, pointing again to the CCA opinion denying Cathey’s
Atkins claim. The State argues that much of Cathey’s evidence is “readily
contradicted” by trial testimony. However, “[a]t his pre-Atkins trial, [Cathey]
had little reason to investigate or present evidence relating to intellectual
disability. In fact, had he done so at the penalty phase, he ran the risk that it
would ‘enhance the likelihood . . . future dangerousness [would] be found by
the jury.’” 133
       Given the evidence Cathey presented and that there is no identifiable
intervening cause, Cathey has made a sufficient showing of onset before the

       132 See also Moore, 137 S. Ct. at 1051 (“[T]raumatic experiences . . . count in the
medical community as ‘risk factors’ for intellectual disability. Clinicians rely on such factors
as cause to explore the prospect of intellectual disability further, not to counter the case for
a disability determination.” (citations omitted)).
       133 Brumfield, 135 S. Ct. at 2281 (quoting Atkins, 536 U.S., at 321).


                                              29
    Case: 16-20312       Document: 00513989530          Page: 30     Date Filed: 05/11/2017


                                     No. 16-20312
                                  Cons w/ No. 16-70015
age of 18 to proceed. “Cases in which this court has denied a motion to file a
successive habeas claim based on Atkins usually involve sparse records, where
no expert has diagnosed the movant with retardation.” 134 Here, Cathey has put
forth a variety of evidence, including Dr. Fletcher’s test result and conclusions,
family member affidavits, and school and hospital records. “[F]rom our
vantage, the evidence shows more than sufficient ‘possible merit to warrant a
fuller exploration by the district court.’” 135
                                             IV.
       “[T]he Constitution ‘places a substantive restriction on the State’s power
to take the life’ of a mentally retarded offender.” 136 Cathey has offered
sufficient evidence that he may be excluded from the death penalty for this
reason. At this stage, he has made a prima facie showing that his successive
petition satisfies 28 U.S.C. § 2244(b)(2)(A), and we accordingly grant his
motion for authorization. We remind that such a grant is “tentative” and is to
be followed by the district court’s “thorough review.” 137
       In addition to undertaking a thorough review on the question of
successiveness, there are procedural questions concerning the timeliness of
Cathey’s claim that the district court has not yet decided, and should decide in
its review. Like the petitioner in Campbell, Cathey first raised an Atkins claim
several years after Atkins was actually decided. 138 Cathey argues that his

       134 In re Mathis, 483 F.3d at 398 (citation omitted); accord In re Brown, 457 F.3d at
396–97 (failing to make prima facie showing of intellectual disability when report relied upon
indicates an IQ “significantly above the range of [intellectual disability],” and report “does
not demonstrate deficits in specific areas of adaptive functioning” (citations omitted)); In re
Johnson, 334 F.3d 403, 404 (5th Cir. 2003) (per curiam) (two letters from forensic psychologist
referring to “multiple areas of concern,” prior evaluation that “did not clearly reflect mental
incapacitation,” and a “belief” of verbal intelligence levels, along with seventh grade
transcript reflecting academic failure insufficient).
       135 In re Campbell, 750 F.3d at 532 (citations omitted).
       136 Atkins, 536 U.S. at 321 (quoting Ford v. Wainwright, 477 U.S. 399, 405 (1986)).
       137 In re Morris, 328 F.3d at 741 (citations and quotation marks omitted).
       138 In re Campbell, 750 F.3d at 532.


                                              30
    Case: 16-20312          Document: 00513989530          Page: 31       Date Filed: 05/11/2017


                                        No. 16-20312
                                     Cons w/ No. 16-70015
motion is nevertheless timely because the State withheld the “below 73” IQ
evidence, and alternatively based on equitable tolling. As in Campbell, “[t]he
delay gives us pause,” but further factual development is needed. 139 The
district court is best positioned to initially resolve the statute of limitations
issue. 140
       For the reasons stated above, we AFFIRM the district court’s transfer
order and GRANT the motion for authorization.




       139   Id. at 533.
       140   See id. at 534; see also In re Henderson, 462 F.3d at 417.
                                                31